DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 10, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. US Patent Application Publication 2018/0120543.
Regarding claim 1 Chang discloses a camera lens assembly (title e.g. examples 2-3, see figures 2A & 3A) comprising sequentially, from an object side to an image side, a first lens group (e.g. 210 & 220; or 310 & 320 & 330) and a second lens group (e.g. 230 or 240; or 340), the first lens group comprising a first lens (e.g. 210; or 310) and a second lens (e.g. 220; or 320); the second lens group comprising at least a third lens (e.g. 230 or 240; or 340); a filter (e.g. 270 or 370) being provided between the second 
Regarding claim 4 Chang discloses the camera lens assembly according to claim 1, as set forth above.  Chang further discloses wherein -1.2<F1/F2<-0.6 (using the values in Table 5 F1/F2=-0.633).
Regarding claim 6 Chang discloses the camera lens assembly according to claim 1, as set forth above.  Chang further discloses wherein 1<DT11/DT21<1.5 (implicit given rays seen in figures 2A & 3A and power of lenses).
Regarding claim 7 Chang discloses the camera lens assembly according to claim 1, as set forth above.  Chang further discloses wherein 0.3<CT/TTL<0.5 (using the values in Tables 3 & 5 CT/TTL=0.40 and 0.44, respectively).
Regarding claim 10 Chang discloses the camera lens assembly according to claim 1, as set forth above.  Chang further discloses wherein the filter is an infrared (IR) filter (paragraph [0147] “IR-bandstop filter 270” or paragraph [0157] “IR-bandstop filter 370”).
Regarding claim 13 Chang discloses the camera lens assembly according to claim 1, as set forth above.  Chang further discloses wherein the first lens group (e.g. 310, 320 & 330) has a positive focal power (using the values in Table 5 F1=12.72), and the second lens group (e.g. 340) has a negative focal power (Table 5 F2=-19.917).
Regarding claim 15 Chang discloses the camera lens assembly according to claim 1, as set forth above.  Chang further discloses wherein a stop (e.g. 200 or 300) is disposed to the object side of the second lens (see figures 2A & 3A).

s 1, 6, 9, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. US Patent Application Publication 2015/0029602.
Regarding claim 1 Kubota discloses a camera lens assembly (title e.g. example 5 see figure 13) comprising sequentially, from an object side to an image side, a first lens group (e.g. L1 & L2) and a second lens group (e.g. L3), the first lens group comprising a first lens (e.g. L1) and a second lens (e.g. L2); the second lens group comprising at least a third lens (e.g. L3); a filter (e.g. filter 10) being provided between the second lens group and the image side (see figure 13); and satisfying: 0.5<R1/R2<1 (using the values in paragraph [0067] R1/R2=0.57), wherein 1<DT12/DT21< 1.3 (implicit given rays seen in figure 13 and power of lenses), wherein a number of lenses with focal power in the camera lens assembly is less than or equal to four (see figure 13).
Regarding claim 6 Kubota discloses the camera lens assembly according to claim 1, as set forth above.  Kubota further discloses wherein 1<DT11/DT21<1.5 (implicit given rays seen in figure 13 and power of lenses).
Regarding claim 9 Kubota discloses the camera lens assembly according to claim 1, as set forth above.  Kubota further discloses wherein 0.3<CT2/CT1<0.8 (using the values in paragraph [0067] CT2/CT1=0.53).
Regarding claim 13 Kubota discloses the camera lens assembly according to claim 1, as set forth above.  Kubota further discloses the first lens group (L1 & L2) has a positive focal power (using the values in paragraph [0067] F1=2.847), and the second lens group (e.g. L3) has a negative focal power (using the values in paragraph [0067] F2=-94.10).
Regarding claim 15 Kubota discloses the camera lens assembly according to claim 1, as set forth above.  Kubota further discloses a stop is disposed to the object side of the second lens (paragraph [0067] indicates this arrangement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US Patent Application Publication 2018/0120543.
Regarding claim 2 Chang discloses the camera lens assembly according to claim 1, as set forth above.  Chang further discloses wherein the first lens has a positive focal power (paragraph [0153] “310 has positive refractive power”), the object side surface of the first lens is a convex surface (paragraph [0153] “310 has a convex object-side surface”), and the image side surface of the first lens is a concave surface (paragraph [0153] “310 has … and a concave image-side surface”); the second lens has a positive focal power or a negative focal power (paragraph [0154] “320 has negative refractive power”); and the third lens has a negative focal power (paragraph [0156] “340 has negative refractive power”) and an object side surface of the third lens is a concave surface (paragraph [0156] “340 has negative refractive power”).
Chang example 3 does not disclose at least one of the first lens and the second lens is a glass lens.
Chang further teaches the lens elements may be made of glass or plastic material (paragraph [0093]).  Chang further provides a motivation of controlling the heat effect and that the designed space arranged for the refractive power of the optical image capturing system can be increased (paragraph [0093]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the camera lens assembly as disclosed by Chang example 3 to have at least one of the first lens and the second lens is a glass lens as taught by Chang for the purpose of controlling the heat effect and that the designed space arranged for the refractive power of the optical image capturing system can be increased.

Response to Arguments
Applicant’s arguments, see remarks, filed March 15, 2021, with respect to claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 have been withdrawn. 
Applicant’s arguments with respect to claim rejections as anticipated by Park and/or Shin have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                              May 5, 2021